ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20-11(a) and Rule 1:20-3(g)(4) for the immediate temporary suspension of MARY NANCY FLANAGAN of HACKETTSTOWN, who was admitted to the bar of this State in 1990;
And MARY NANCY FLANAGAN having failed to appear on the Order to Show Cause issued in this matter;
And good cause appearing;
*541It is ORDERED that MARY NANCY FLANAGAN is temporarily suspended from the practice of law, effective immediately, and until the further Order of this Court; and it is further
ORDERED that MARY NANCY FLANAGAN be removed as a signatory to any and all attorney accounts maintained in any New Jersey financial institution pursuant to Rule 1:21-6; and it is further
ORDERED that MARY NANCY FLANAGAN be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20 dealing with suspended attorneys.